Citation Nr: 0626644
Decision Date: 07/07/06	Archive Date: 09/01/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  06-05 300	)	DATE JUL 07 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to July 1958.

This appeal arises before the Board of Veterans Appeals (Board) from a rating decision rendered in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans Law Judge in April 2006.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In the present case, the veteran has presented private medical evidence that he has been found to exhibit asbestos-related pleural and parenchymal disease confirmed by high resolution chest computed tomography (CT) scan.  In addition, the veteran has reported and testified, and the evidence shows, that he served as an Interior Communication Technician (IC) in the U.S. Navy, and that he was stationed on board the USS Hornet (CVA-12) from March 1955 through May 1958a period of over three years.  The U.S. Navy provided documentation that the veterans exposure to asbestos was probable.  

However, the evidence also indicates that the veteran was exposed to asbestos in the course of his civilian employment as well.  This includes his employment as an electrician at the San Francisco Naval Shipyard from 1958 to 1963 and at the Puget Sound Naval Shipyard from 1990 to 2000.    

During the April 2006 Board video conference hearing, the veterans representative stated that the veteran was never afforded a VA examination.  Consequently, he points out that there is no medical opinion regarding a possible nexus between the veterans asbestosis and inservice exposure to asbestosis.  Thus, he requests that such an examination be conducted.  The Board agrees and finds that a remand is in order so that the veteran may be afforded an appropriate VA examination to determine the nature, extent and etiology of the veterans diagnosed asbestosis, with consideration of the veterans full occupational history.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4) (2005).  

The Board would also like to point out that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Accordingly, the veteran must be notified of the type of evidence necessary to establish a disability rating and effective date regarding the claim on appeal.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Please send the veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim for service connection for asbestosis, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Make arrangements for the veteran to be afforded an examination by the appropriate specialist(s) to determine the nature, extent, and etiology of his manifested respiratory disability.  The claims folder, including all newly obtained evidence and a copy of this Remand, must be sent to the examiner(s) for review.  The examiner(s) should summarize the medical history, including the onset and course of the veterans respiratory condition; describe any current symptoms and manifestations attributed to his respiratory condition; and provide diagnoses for any and all respiratory pathology.  

The examiner(s) are requested to provide an opinion as to whether it is at least as likely as not  (50 percent degree of probability or higher), that the currently manifested respiratory conditionto include any such asbestos-related pleural and parenchymal diseaseis the result of his active service, or any incident thereofincluding, but not limited to, exposure to asbestos.

3.  After undertaking any other development deemed essential in addition to that specified above, re-adjudicate the veterans claim for service connection for asbestosis, including consideration of the laws and regulations governing asbestos related claims.  If any benefit sought on appeal remains denied, the veteran should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran need take no action unless otherwise notified.  The veteran is advised that failure to appear for scheduled VA examination without good cause could result in the denial of his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ANNE M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).

